Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Michelle Gallardo (RN: 66,265) on January 28, 2021.

The application has been amended as follows:

IN THE CLAIMS
1.	(Currently amended) A package, comprising:
	a substrate;
	a die-side redistribution layer on the substrate; 
	
 	a dielectric layer on the die-side redistribution layer, wherein the dielectric layer comprises a plurality of openings;
	a seed layer on the dielectric layer;
	a plurality of die interconnects electrically coupled to the die-side redistribution layer through the seed layer via at least some of the plurality of openings in the dielectric layer; and
	a plurality of plated metal posts electrically coupled to the die-side redistribution layer through the seed layer via at least some of the plurality of openings in the dielectric layer, wherein the plurality of metal posts are in situ on the substrate, 
	wherein the substrate comprises a glass interposer or a semiconductor interposer. 

2.	(Original) The package of claim 1, further comprising at least one die electrically coupled to at least a subset of the plurality of die interconnects.

3.	(Original) The package of claim 2, wherein the substrate comprises a glass interposer, and wherein the at least one die comprises a plurality of dies, each die being electrically coupled to a corresponding subset of the die interconnects.

4.	(Previously Presented) The package of claim 3, further comprising a mold compound at least partially encapsulating the plurality of dies, and wherein both the die interconnects and the plated metal posts comprise a metal selected from the group consisting of copper and nickel.

5.	(Previously Presented) The package of claim 2, further comprising a top package electrically coupled to the plurality of plated metal posts through an upper die-side redistribution layer electrically coupled a lower die-side redistribution layer.

6.	(Original) The package of claim 1, wherein the die interconnects comprise a plurality of solder bumps.

7.	(Original) The package of claim 1, wherein the die interconnects comprise a plurality of solder pillars.

8.	(Previously Presented) The package of claim 1, further comprising:
a plurality of through-substrate vias extending through the substrate;
a board-facing redistribution layer adjacent a board-facing surface of the substrate, wherein at least a subset of the through-substrate vias electrically couple a die-facing redistribution layer to the board-facing redistribution layer.

9.	(Original) The package of claim 8, further comprising a plurality of solder balls adjacent the board-facing surface of the substrate, wherein the plurality of solder balls are electrically coupled to the board-facing redistribution layer.

10.	(Original) The package of claim 8, wherein the die-facing redistribution layer and the board-facing redistribution layer each comprises a patterned copper metal layer.

11-20.	      (Cancelled)

21.	(Currently amended) A package, comprising: 
	a plurality of die; 
	an interposer configured to support at least one of the plurality of die;
	a die-side redistribution layer on the interposer; 
	
a dielectric layer on the die-side redistribution layer, wherein the dielectric layer comprises a plurality of openings; 
	a seed layer on the dielectric layer;
	means for electrically coupling the plurality of die to the die-side redistribution layer through the seed layer; and
	a plurality of plated metal posts electrically coupled to the die-side redistribution layer through the seed layer via at least some of the plurality of openings in the dielectric layer, wherein the plurality of plated metal posts are in situ on the interposer,
	wherein the interposer comprises a glass interposer or a semiconductor interposer.

22-23.		(Cancelled)

24.	(Original) The package of claim 21, further comprising a plurality of through –substrate vias extending through the interposer, wherein the plurality of through-substrate vias are electrically coupled to the die-side redistribution layer. 

25.	(Original) The package of claim 21, wherein the package is incorporated into at least one of a cellphone, a laptop, a tablet, a music player, a communication device, a computer, and a video player.

26.	(Previously Presented) The package of claim 21, wherein the plated metal posts comprise plated copper metal posts.

27-30.	      (Cancelled)


	Allowable Subject Matter
Claims 1-10, 21 and 24-26 are allowed.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOUXIANG HU/Primary Examiner, Art Unit 2898